Torrance, J.,
(concurring). The Act of June 22d, 1895, provides for an abatement of a nuisance dangerous to life, resulting from the intersection of railroad tracks and highways at grade within the limits of the city of Bridgeport, at the expense of the municipality and railroad company responsible for its existence; and it authorizes the board of railroad commissioners to make the necessary order for this purpose, *257and provides for an agreement between the company and certain persons named in the Act as representatives of the city, for the purpose of facilitating the performance by the railroad commissioners of the duty imposed upon them. In this the legislature does not exceed its powers.
It was claimed on behalf of the plaintiff that the Act authorizes an agreement, not merely for the purpose of aiding the commissioners in making a proper order, but for the purpose of binding the city by obligations other than those involved in the elimination of grade crossings, and that a valid agreement for such purpose requires the action of the municipality ; also that the Act authorizes a donation by the city to the railroad corporation for the building of additional tracks and a new draw-bridge, contrary to the provisions of the XXVth article of the amendments to the Constitution. I agree that it is not necessary to pass upon these questions in order to sustain the demurrer to the plaintiff’s complaint,— the only question now before us; but I deem it proper, in concurring in the opinion, to negative any implication that these questions are affected bjr the decision.
In this opinion Hamersley, J., concurred.